UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Chemicals (22.0%) Axiall Corp. 99,700 $4,607,137 Chemtura Corp. (NON) 202,700 5,063,446 Dow Chemical Co. (The) 240,800 12,550,496 Ecolab, Inc. 40,000 4,367,600 Huntsman Corp. 135,600 3,619,164 LG Chemical, Ltd. (South Korea) 18,541 4,735,356 LyondellBasell Industries NV Class A 50,317 5,010,064 Monsanto Co. 153,269 18,675,828 Potash Corp. of Saskatchewan, Inc. (Canada) 59,096 2,144,635 Solvay SA (Belgium) 33,487 5,416,112 Tronox, Ltd. Class A 132,155 3,511,358 Wacker Chemie AG (Germany) 44,844 5,299,281 Construction and engineering (0.8%) China WindPower Group, Ltd. (China) (NON) 33,460,000 2,512,913 Construction materials (4.2%) Buzzi Unicem SpA (Italy) 191,534 3,331,503 Cemex SAB de CV (Units) (Mexico) 3,991,200 5,147,131 Holcim, Ltd. (Switzerland) 67,085 5,884,452 Containers and packaging (4.1%) MeadWestvaco Corp. 142,000 5,762,360 Packaging Corp. of America 69,900 4,834,284 Sealed Air Corp. 104,500 3,441,185 Energy equipment and services (10.5%) Aker Solutions ASA (Norway) 328,778 5,774,886 Dril-Quip, Inc. (NON) 18,000 1,839,960 Ezion Holdings, Ltd. (Singapore) 1,826,000 3,206,394 Halliburton Co. 168,900 10,917,696 Schlumberger, Ltd. 106,700 11,101,068 SPT Energy Group, Inc. (China) 4,600,000 2,808,937 Food products (0.5%) S&W Seed Co. (NON) (S) 269,412 1,799,672 Independent power and renewable electricity producers (0.8%) China Power New Energy Development Co., Ltd. (China) (NON) 43,220,000 2,682,032 Metals and mining (7.8%) APERAM (Luxembourg) (NON) 116,909 3,813,592 BHP Billiton PLC (United Kingdom) 159,735 5,001,525 Fortescue Metals Group, Ltd. (Australia) 1,139,677 4,671,081 Hi-Crush Partners LP (Units) 142,716 7,145,790 Southern Copper Corp. (Peru) 83,300 2,475,676 voestalpine AG (Austria) 72,822 3,369,629 Oil, gas, and consumable fuels (46.5%) BG Group PLC (United Kingdom) 495,692 10,145,024 Cabot Oil & Gas Corp. 153,100 5,548,344 Cairn Energy PLC (United Kingdom) (NON) 2,932,482 9,703,044 Cobalt International Energy, Inc. (NON) 215,179 3,978,660 EnCana Corp. (Canada) 259,300 6,038,297 Energen Corp. 30,300 2,587,014 Energy Transfer Equity LP 51,600 2,629,536 EOG Resources, Inc. 117,000 12,378,600 EP Energy Corp. Class A (NON) (S) 292,500 5,867,550 Exxon Mobil Corp. 62,738 6,307,051 GasLog Partners LP (Monaco) (NON) 4,900 129,948 Genel Energy PLC (United Kingdom) (NON) 653,243 11,573,780 Gulfport Energy Corp. (NON) 114,200 7,026,726 Kodiak Oil & Gas Corp. (NON) 464,300 5,910,539 Marathon Oil Corp. 196,900 7,218,354 MPLX LP 34,333 1,962,474 Noble Energy, Inc. 105,100 7,574,557 QEP Resources, Inc. 271,700 8,678,098 Royal Dutch Shell PLC Class A (United Kingdom) 655,464 25,764,229 Suncor Energy, Inc. (Canada) 454,500 17,491,732 Paper and forest products (0.8%) Norbord, Inc. (Canada) 112,400 2,834,101 Water utilities (0.7%) China Water Affairs Group, Ltd. (China) 7,676,000 2,501,041 Total common stocks (cost $297,113,348) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 1s, May 31, 2018 (i) $11,000 $10,912 7/8s, December 31, 2016 (i) 10,000 10,104 Total U.S. treasury obligations (cost $21,016) SHORT-TERM INVESTMENTS (1.9%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.13%, December 11, 2014 (SEGSF) $170,000 $169,957 U.S. Treasury Bills with an effective yield of 0.10%, November 13, 2014 (SEGSF) 80,000 79,982 Putnam Cash Collateral Pool, LLC 0.18% (d) 6,166,650 6,166,650 SSgA Prime Money Market Fund 0.01% (P) 120,000 120,000 Total short-term investments (cost $6,536,495) TOTAL INVESTMENTS Total investments (cost $303,670,859) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $102,708,827) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 7/17/14 $5,394,088 $5,331,831 $62,257 British Pound Sell 6/18/14 5,154,062 5,152,714 (1,348) Canadian Dollar Buy 7/17/14 4,613,009 4,599,809 13,200 Euro Buy 6/18/14 3,922,349 3,960,332 (37,983) Singapore Dollar Sell 8/20/14 3,232,149 3,229,481 (2,668) Swiss Franc Buy 6/18/14 2,907,753 2,934,182 (26,429) Citibank, N.A. Danish Krone Buy 6/18/14 682,275 695,074 (12,799) Euro Buy 6/18/14 5,591,205 5,679,252 (88,047) Japanese Yen Buy 8/20/14 775,522 768,223 7,299 Japanese Yen Sell 8/20/14 775,522 777,466 1,944 Credit Suisse International Australian Dollar Sell 7/17/14 229,822 235,077 5,255 Japanese Yen Buy 8/20/14 13,681,414 13,551,497 129,917 Norwegian Krone Sell 6/18/14 365,731 387,350 21,619 Swedish Krona Buy 6/18/14 715,982 743,061 (27,079) Deutsche Bank AG Australian Dollar Buy 7/17/14 1,242,541 1,240,047 2,494 Australian Dollar Sell 7/17/14 1,242,541 1,231,435 (11,106) British Pound Sell 6/18/14 981,303 983,950 2,647 HSBC Bank USA, National Association Australian Dollar Buy 7/17/14 6,594,134 6,518,987 75,147 British Pound Buy 6/18/14 3,984,878 3,965,361 19,517 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 621,085 614,121 6,964 Australian Dollar Sell 7/17/14 621,085 619,842 (1,243) British Pound Sell 6/18/14 4,723,160 4,745,763 22,603 Canadian Dollar Buy 7/17/14 2,018,105 1,987,314 30,791 Euro Sell 6/18/14 3,754,959 3,780,668 25,709 Japanese Yen Sell 8/20/14 1,041,033 1,024,994 (16,039) Norwegian Krone Sell 6/18/14 608,483 650,110 41,627 Swiss Franc Sell 6/18/14 2,456,205 2,476,184 19,979 State Street Bank and Trust Co. Euro Buy 6/18/14 10,737,354 10,841,097 (103,743) Israeli Shekel Buy 7/17/14 201,353 201,248 105 UBS AG Australian Dollar Buy 7/17/14 2,108,293 2,083,195 25,098 Australian Dollar Sell 7/17/14 2,108,293 2,104,043 (4,250) Euro Buy 6/18/14 5,491,970 5,545,592 (53,622) WestPac Banking Corp. British Pound Sell 6/18/14 3,101,119 3,085,801 (15,318) Euro Buy 6/18/14 441,511 445,741 (4,230) Japanese Yen Buy 8/20/14 259,913 260,568 (655) Japanese Yen Sell 8/20/14 259,913 257,417 (2,496) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $340,936,725. (b) The aggregate identified cost on a tax basis is $303,697,532, resulting in gross unrealized appreciation and depreciation of $44,220,370 and $4,989,355, respectively, or net unrealized appreciation of $39,231,015. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $6,166,650, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $6,046,348. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $272,317 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.1% United Kingdom 18.5 Canada 8.5 China 3.1 Switzerland 1.7 Norway 1.7 Belgium 1.6 Germany 1.6 Mexico 1.5 South Korea 1.4 Australia 1.4 Luxembourg 1.1 Austria 1.0 Italy 1.0 Singapore 1.0 Peru 0.7 Monaco 0.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $205,036 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $256,679 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $249,933 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples $1,799,672 $— $— Energy 188,147,167 6,015,331 — Industrials — 2,512,913 — Materials 123,306,349 9,406,437 — Utilities — 5,183,073 — Total common stocks — U.S. treasury obligations — 21,016 — Short-term investments 120,000 6,416,589 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $105,117 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $514,172 $409,055 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$155,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $75,457 $9,243 $156,791 $5,141 $94,664 $147,673 $105 $25,098 $— $514,172 Total Assets $75,457 $9,243 $156,791 $5,141 $94,664 $147,673 $105 $25,098 $— $514,172 Liabilities: Forward currency contracts# 68,428 100,846 27,079 11,106 — 17,282 103,743 57,872 22,699 409,055 Total Liabilities $68,428 $100,846 $27,079 $11,106 $— $17,282 $103,743 $57,872 $22,699 $409,055 Total Financial and Derivative Net Assets $7,029 $(91,603) $129,712 $(5,965) $94,664 $130,391 $(103,638) $(32,774) $(22,699) $105,117 Total collateral received (pledged)##† $— $(91,603) $129,712 $— $21,016 $120,000 $— $— $— $179,125 Net amount $7,029 $— $— $(5,965) $73,648 $10,391 $(103,638) $(32,774) $(22,699) $(74,008) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
